UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-9961 TOYOTA MOTOR CREDIT CORPORATION (Exact name of registrant as specified in its charter) California (State or other jurisdiction of incorporation or organization) 95-3775816 (I.R.S. Employer Identification No.) 19001 S. Western Avenue Torrance, California (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(310) 468-1310 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerAccelerated filer Non-accelerated filerxSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes Nox As of January 31, 2012, the number of outstanding shares of capital stock, no par value per share, of the registrant was 91,500, all of which shares were held by Toyota Financial Services Americas Corporation. Reduced Disclosure Format The registrant meets the conditions set forth in General Instruction H(1)(a) and (b) of Form 10-Q and is therefore filing this Form with the reduced disclosure format. TOYOTA MOTOR CREDIT CORPORATION FORM 10-Q For the quarter ended December 31, 2011 INDEX PART I ……………3 Item 1. Financial Statements…………… 3 Consolidated Statement of Income…………….…………… 3 Consolidated Balance Sheet…………… 4 Consolidated Statement of Shareholder’s Equity…………… 5 Consolidated Statement of Cash Flows…………….…………… 6 Notes to Consolidated Financial Statements…………….…………… 7 Item 2. Management’s Discussion and Analysis…………… 52 Item 3. Quantitative and Qualitative Disclosures About Market Risk…………… 81 Item 4. Controls and Procedures 81 PART II ……………82 Item 1. Legal Proceedings…………… 82 Item 1A. Risk Factors…………….…………… 83 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds…………… 83 Item 3. Defaults Upon Senior Securities…………….…………… 83 Item 4. (Removed and Reserved)…………… 83 Item 5. Other Information…………… 83 Item 6. Exhibits…………… 83 Signatures …………… 84 Exhibit Index …………… 85 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS TOYOTA MOTOR CREDIT CORPORATION CONSOLIDATED STATEMENT OF INCOME (Unaudited) Three Months Ended Nine Months Ended December 31, December 31, (Dollars in millions) Financing revenues: Operating lease $ Retail Dealer 93 97 Total financing revenues Depreciation on operating leases Interest expense Net financing revenues Insurance earned premiums and contract revenues Investment and other income, net 62 93 Net financing revenues and other revenues Expenses: Provision for credit losses 56 Operating and administrative Insurance losses and loss adjustment expenses 78 61 Total expenses Income before income taxes Provision for income taxes Net income $ See accompanying Notes to Consolidated Financial Statements. 3 TOYOTA MOTOR CREDIT CORPORATION CONSOLIDATED BALANCE SHEET (Unaudited) (Dollars in millions) December 31, 2011 March 31, 2011 ASSETS Cash and cash equivalents $ $ Restricted cash Investments in marketable securities Finance receivables, net Investments in operating leases, net Other assets Total assets $ $ LIABILITIESANDSHAREHOLDER'S EQUITY Debt $ $ Deferred income taxes Other liabilities Total liabilities Commitments and contingencies (See Note 13) Shareholder's equity: Capital stock, no par value (100,000 shares authorized; 91,500 issued and outstanding) at December 31, 2011 and March 31, 2011 Additional paid-in-capital 2 1 Accumulated other comprehensive income Retained earnings Total shareholder's equity Total liabilities and shareholder's equity $ $ The following table presents the assets of consolidated variable interest entities that can only be used to settle obligations of the consolidated variable interest entities and the liabilities of those entities for which creditors (or beneficial interest holders) do not have recourse to our general credit. These assets and liabilities are included in the consolidated balance sheet above. (Dollars in millions) December 31, 2011 March 31, 2011 ASSETS Finance receivables, net $ $ Total assets $ $ LIABILITIES Debt $ $ Other liabilities 3 3 Total liabilities $ $ See accompanying Notes to Consolidated Financial Statements. 4 TOYOTA MOTOR CREDIT CORPORATION CONSOLIDATED STATEMENT OF SHAREHOLDER’S EQUITY (Unaudited) Accumulated other Capital Additional comprehensive Retained (Dollars in millions) stock paid-in capital income (loss) earnings Total BALANCE AT MARCH 31, 2010 $ $ 1 $ $ $ Net income for the nine months ended December 31, 2010 - - - Net unrealized loss on available-for-sale marketable securities, net of tax benefit of $9 million - - - Reclassification adjustment for net gain on available-for-sale marketable securities included in net income, net of tax provision of $1 million - - - Total comprehensive income - - Dividends - - - BALANCE AT DECEMBER 31, 2010 $ $ 1 $ 86 $ $ BALANCE AT MARCH 31, 2011 $ $ 1 $ $ $ Net income for the nine months ended December 31, 2011 - - - Net unrealized loss on available-for-sale marketable securities, net of tax benefit of $7 million - - - Reclassification adjustment for net loss on available-for-sale marketable securities included in net income, net of tax benefit of $10 million - - 17 - 17 Total comprehensive income - - 9 Stock-based compensation - 1 - - 1 Dividends - - - BALANCE AT DECEMBER 31, 2011 $ $ 2 $ $ $ See accompanying Notes to Consolidated Financial Statements. 5 TOYOTA MOTOR CREDIT CORPORATION CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) Nine Months Ended December 31, (Dollars in millions) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Recognition of deferred income Provision for credit losses Amortization of deferred costs Foreign currency and other adjustments to the carrying value of debt, net Net loss (gain) from sale of marketable securities 27 Net change in: Restricted cash Derivative assets Other assets (Note 9) and accrued income 87 64 Deferred income taxes Derivative liabilities Other liabilities 25 Net cash provided by operating activities Cash flows from investing activities: Purchase of investments in marketable securities Proceeds from sales of investments in marketable securities Proceeds from maturities of investments in marketable securities Acquisition of finance receivables (excluding wholesale) Collection of finance receivables (excluding wholesale) Net change in wholesale receivables Acquisition of investments in operating leases Disposals of investments in operating leases Advances to affiliates (Note 15) Repayments from affiliates (Note 15) Other, net Net cash used in investing activities Cash flows from financing activities: Proceeds from issuance of debt Payments on debt Net change in commercial paper Advances from affiliates (Note 15) 6 16 Repayments to affiliates (Note 15) - Dividends paid to TFSA (Note 15) Net cash (used in) provided by financing activities Net increase (decrease) in cash and cash equivalents Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ Supplemental disclosures: Interest paid $ $ Income taxes (received) paid, net $ $ 44 Non-cash financing: Capital contribution for stock based compensation $ 1 $ - See accompanying Notes to Consolidated Financial Statements. Certain prior period amounts have been reclassified to conform to current period presentation. 6 TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1 – Interim Financial Data Basis of Presentation The information furnished in these unaudited interim financial statements for the three and nine months ended December 31, 2011 and 2010 has been prepared in accordance with generally accepted accounting principles in the United States (“U.S. GAAP”).In the opinion of management, the unaudited financial information reflects all adjustments, consisting of normal recurring adjustments, necessary for a fair statement of the results for the interim periods presented.The results of operations for the three and nine months ended December 31, 2011 do not necessarily indicate the results which may be expected for the full fiscal year. These financial statements should be read in conjunction with the Consolidated Financial Statements, significant accounting policies, and other notes to the Consolidated Financial Statements included in Toyota Motor Credit Corporation’s Annual Report on Form 10-K (“Form 10-K”) for the fiscal year ended March 31, 2011 (“fiscal 2011”), which was filed with the Securities and Exchange Commission (“SEC”) on June 2, 2011.References herein to “TMCC” denote Toyota Motor Credit Corporation, and references herein to “we”, “our”, and “us” denote Toyota Motor Credit Corporation and its consolidated subsidiaries. Reclassifications Certain prior period amounts have been reclassified to conform to the current period presentation. Summary of Significant Accounting Policies Troubled Debt Restructurings A troubled debt restructuring occurs when an account is modified through a concession to a borrower experiencing financial difficulty.An account modified under a troubled debt restructuring is considered to be impaired. Retail Loan and Commercial Portfolio Segments The retail loan portfolio segment and the commercial portfolio segment are referred to as the homogeneous portfolio segments because they consist of smaller balance loans with similar characteristics.For the homogeneous loan portfolio segments, troubled debt restructurings include groups of accounts modified under specific programs that meet the criteria of a troubled debt restructuring.In addition, troubled debt restructurings within the homogeneous loan portfolio segments include accounts in which the customer has filed for bankruptcy protection.For such accounts, we no longer have the ability to modify the terms of the agreement without the approval of the bankruptcy court and the court may impose term modifications that we are obligated to accept.Troubled debt restructurings in the homogeneous loan portfolio segments are specifically identified as impaired and aggregated with their respective portfolio segments when determining the allowance for credit losses. Dealer Products Portfolio Segment Troubled debt restructurings in the dealer products portfolio segment are specifically identified as impaired and a specific reserve is assessed based on discounted cash flows, the loan’s observable market price, or the fair value of the underlying collateral if the loan is collateral dependent. 7 TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1 – Interim Financial Data (Continued) Payment Defaults A payment default on an account that has been modified as a troubled debt restructuring is deemed to have occurred when the account becomes thirty days past due.Accounts which have filed for bankruptcy protection are not considered to have a payment default as we are prohibited by statute from applying our normal collection procedures. New Accounting Guidance In December 2011, the Financial Accounting Standards Board (“FASB”) issued accounting guidance on the disclosure about offsetting assets and liabilities.The disclosure requirements of this guidance are intended to help investors and other financial statement users to better assess the effect or potential effect of offsetting arrangements on a company’s financial position.Offsetting, otherwise known as netting, is the presentation of assets and liabilities as a single net amount in the balance sheet.The guidance retains the current U.S. GAAP model that allows companies the option to present net in their balance sheets derivatives that are subject to a legally enforceable netting arrangement with the same party, where rights of set-off are only available in the event of default or bankruptcy.However, the guidance adds new disclosure requirements to improve transparency in the reporting of how companies mitigate credit risk, including disclosure of related collateral pledged or received.The accounting guidance is effective for us on April 1, 2013.We are evaluating the effect that adoption of this guidance will have on our consolidated financial statements. In June 2011, the FASB issued accounting guidance that requires entities to report components of comprehensive income in either a single continuous statement of comprehensive income or two separate but consecutive statements. Additionally, this guidance requires that items reclassified from accumulated other comprehensive income to net income be separately presented within their respective components of net income and comprehensive income.This guidance does not change the items that must be reported in comprehensive income or when an item in other comprehensive income must be reclassified to net income.In December 2011, the FASB issued additional guidance that defers the changes that relate to the presentation of reclassification adjustments.The guidance is effective for us on April 1, 2012.The adoption of this guidance will not have a material impact on our consolidated financial statements. In May 2011, the FASB issued accounting guidance on fair value measurement and disclosure requirements.The guidance generally clarifies the application of existing requirements on topics including the concepts of highest and best use and valuation premise, measuring the fair value of instruments classified in shareholder’s equity, and disclosing quantitative information about the unobservable inputs used in the measurement of instruments categorized within Level 3 of the fair value hierarchy.Additionally, the guidance includes changes on topics such as measuring the fair value of financial instruments that are managed within a portfolio and additional disclosure for fair value measurements categorized within Level 3 of the fair value hierarchy.This accounting guidance is effective for us January 1, 2012.This guidance will not have a material impact on our consolidated financial condition and results of operations. 8 TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1 – Interim Financial Data (Continued) In April 2011, the FASB issued accounting guidance on repurchase agreements that removes from the assessment of effective control the criterion requiring the transferor to have the ability to repurchase or redeem financial assets on substantially the agreed terms, even in the event of default by the transferee.It also removes the collateral maintenance guidance related to this criterion.This accounting guidance is effective for us January 1, 2012.This guidance will not have a material impact on our consolidated financial condition and results of operations. Recently Adopted Accounting Guidance In July 2011, we adopted new FASB accounting guidance on troubled debt restructurings that clarifies whether a creditor has granted a concession and whether a debtor is experiencing financial difficulties for purposes of determining whether a loan modification constitutes a troubled debt restructuring. This accounting guidance also supersedes previous accounting guidance that temporarily delayed the effective date for disclosures about troubled debt restructurings as part of the credit quality of finance receivables and the allowance for credit losses disclosures. This accounting guidance was effective for us for the quarter ended September 30, 2011, with retrospective application of the identification of troubled debt restructurings back to April 1, 2011. The adoption of this accounting guidance did not have a material impact on our consolidated financial condition or results of operations. In April 2011, we adopted new FASB accounting guidance on the capitalization of costs relating to the acquisition or renewal of insurance contracts. The early adoption of this accounting guidance did not have a material impact on our consolidated financial condition or results of operations. In April 2011, we adopted new FASB accounting guidance that sets forth the requirements that must be met for a company to recognize revenue from the sale of a delivered item that is part of a multiple-element arrangement when other items have not yet been delivered. The adoption of this accounting guidance did not have a material impact on our consolidated financial condition or results of operations. In April 2011, we adopted new FASB accounting guidance that changes the accounting model for revenue arrangements that include both tangible products and software elements that function together to deliver the product’s essential functionality. The accounting guidance more closely reflects the underlying economics of these transactions. The adoption of this accounting guidance did not have a material impact on our consolidated financial condition or results of operations. In December 2010, we adopted new FASB accounting guidance requiring additional disclosures about the credit quality of finance receivables and the allowance for credit losses.The new disclosures provide transparency regarding the nature of credit risk inherent in finance receivables, how credit risk is analyzed and assessed in arriving at the allowance for credit losses, as well as the reasons for changes in the allowance for credit losses.The adoption of this accounting guidance did not have a material impact on our consolidated financial condition or results of operations. In April 2010, we adopted new FASB accounting guidance for transfers of financial assets.The new accounting guidance removes the concept of a qualifying special purpose entity and revises the accounting criteria for transfer of financial assets to be considered a sale.The adoption of this accounting guidance did not have a material impact on our consolidated financial condition or results of operations. In April 2010, we adopted new FASB accounting guidance on consolidation of variable interest entities.The adoption of this accounting guidance did not have a material impact on our consolidated financial condition or results of operations. 9 TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1 – Interim Financial Data (Continued) In March 2010, we adopted new FASB accounting guidance requiring disclosure of gross transfers in and out of Level 3 as well as transfers between Levels 1 and 2 of the fair value hierarchy.The adoption of this accounting guidance did not have a material impact on our consolidated financial condition or results of operations. In January 2010, we adopted new FASB accounting guidance that addresses the accounting and reporting for an entity that experiences a decrease in ownership of a subsidiary, including the deconsolidation of a subsidiary and the exchange of assets for an equity interest in another entity.The adoption of this accounting guidance did not have a material impact on our consolidated financial condition or results of operations. In October 2009, we adopted new FASB accounting guidance which provided clarification that, in the absence of a quoted price for a liability, companies may apply methods that use the quoted price of an investment traded as an asset or other valuation techniques consistent with the fair-value measurement principle. The adoption of this accounting guidance did not have a material impact on our consolidated financial condition or results of operations. In July 2009, we adopted new FASB accounting guidance The Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles (the “Codification”) as the single source of authoritative accounting guidance for public companies. The Codification did not change generally accepted accounting principles but rather enhanced the way accounting principles are organized. The adoption of this accounting guidance did not have a material impact on our consolidated financial condition or results of operations. In April 2009, we adopted new FASB accounting guidance requiring disclosure about the method and significant assumptions used to establish the fair value of financial instruments for interim reporting periods as well as annual statements. The adoption of this accounting guidance did not have a material impact on our consolidated financial condition or results of operations. In April 2009, we adopted new FASB additional accounting guidance for other-than-temporary impairment (“OTTI”) to improve the consistency in the timing of impairment recognition, as well as provide greater clarity to investors about credit and non-credit components of impaired debt securities that are not expected to be sold. The adoption of this accounting guidance did not have a material impact on our consolidated financial condition or results of operations.Upon adoption we did not record a transition adjustment for securities held at March 31, 2009 that were previously considered other-than-temporarily impaired as we intended to sell or believed it was more likely that we would be required to sell the securities for which we had previously recognized OTTI. In April 2009, we adopted new FASB accounting guidance which primarily addressed the measurement of fair value of financial assets and liabilities when there is no active market or where the price inputs being used could be indicative of distressed sales. The adoption of this accounting guidance did not have a material impact on our consolidated financial condition or results of operations. 10 TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 2 – Fair Value Measurements Fair Value Methods Fair value is based on quoted market prices, if available.If listed prices or quotes are not available, fair value is based upon internally developed models that primarily use as inputs market-based or independently sourced market parameters.We use prices and inputs that are current as of the measurement date, including during periods of market dislocation.In periods of market dislocation, the availability of prices and inputs may be reduced for certain financial instruments.This condition could result in a financial instrument being reclassified from Level 1 to Level 2 or from Level 2 to Level 3. Valuation Adjustments Counterparty Credit Valuation Adjustments – Adjustments are required when the market price (or parameter) is not indicative of the credit quality of the counterparty. Non-Performance Credit Valuation Adjustments – Adjustments reflect our own non-performance risk when our liabilities are measured at fair value. Liquidity Valuation Adjustments – Adjustments are necessary when we are unable to observe prices for a financial instrument due to market illiquidity. Valuation Methods For financial instruments measured at fair value, the following section describes the valuation methodologies, key inputs and significant assumptions. Cash Equivalents Cash equivalents include money market instruments, debt securities and certificates of deposits, which represent highly liquid investments with maturities of three months or less at purchase and are subject to an insignificant risk of change in value due to interest rate, market price, or penalty on withdrawal.We classify cash equivalents within Level 1 of the valuation hierarchy. Investments in Marketable Securities The marketable securities portfolio consists of debt and equity securities.We use the quoted prices of identical securities for all U.S. government securities and actively exchange-traded equity mutual funds.We classify these securities in Level 1 of the valuation hierarchy. If quoted market prices are not available for specific securities, or the investment is not actively traded, then we may estimate the value of such instruments using observed transaction prices, independent pricing services, and either internally or externally developed pricing models or discounted cash flows.If independent pricing services are used, we validate the prices provided with other independent valuation sources.Where there is limited market activity or less transparency around inputs to the valuation model for certain collateralized mortgage and debt obligations, asset-backed securities, and high-yield debt securities, the determination of fair value may require benchmarking yields to that of similar instruments or analyzing default rates.In addition, asset-backed securities may be valued based on external prices or market spreads, using current market assumptions on prepayment speeds and default rates. For certain other asset-backed securities where the external price is not observable, we may incorporate the deal collateral performance and tranche level attributes into our valuation analysis.These securities are classified in Level 2 of the valuation hierarchy. 11 TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 2 – Fair Value Measurements (Continued) We hold investments in actively exchange-traded equity mutual funds and private placement fixed income mutual funds. Where the funds produce a daily net asset value that is quoted in an active market, that value is used to value the fund investment and is classified in Level 1 of the fair value hierarchy. Where the funds produce a daily net asset value that is based on a combination of quoted prices from identical and similar securities and/or observable inputs, the funds are classified within Level 2. Derivatives As part of our risk management strategy, we enter into derivative transactions to mitigate our interest rate and foreign currency exposures.These derivative transactions are considered over-the-counter for valuation purposes.All of our derivative counterparties to which we had credit exposure at December 31, 2011 were assigned investment grade ratings by a credit rating organization. We estimate the fair value of our derivatives using industry standard valuation models that require observable market inputs, including market prices, yield curves, credit curves, interest rates, foreign exchange rates, volatilities and the contractual terms of the derivative instruments.For derivatives that trade in liquid markets, such as interest rate swaps, model inputs can generally be verified and do not require significant management judgment.These derivative instruments are classified in Level 2 of the valuation hierarchy. Certain other derivative transactions trade in less liquid markets with limited pricing information.For such derivatives, key inputs to the valuation process include quotes from counterparties, and other market data used to corroborate and adjust values where appropriate.Other market data includes values obtained from a market participant that serves as a third party pricing agent.In addition, pricing is validated internally using valuation models to assess the reasonableness of changes in factors such as market prices, yield curves, credit curves, interest rates, foreign exchange rates and volatilities.These derivative instruments are classified in Level 3 of the valuation hierarchy. Our derivative fair value measurements consider assumptions about counterparty credit risk and our own non-performance risk.Generally, we assume that a valuation that uses the London Interbank Offered Rate (“LIBOR”) curve to convert future values to present value is appropriate for derivative assets and liabilities.We consider counterparty credit risk and our own non-performance risk through credit valuation adjustments.In situations in which our net position with a derivative counterparty is an asset, the counterparty credit valuation adjustment calculation uses the credit default probabilities of our derivative counterparties over a particular time period.In situations in which our net position with a derivative counterparty is a liability, we use our own credit default probability to calculate the required non-performance credit valuation adjustment.We use a relative fair value approach to allocate the credit valuation adjustments to our derivatives portfolio. Finance Receivables Our finance receivables are not carried at fair value on a recurring basis on the balance sheet.In certain instances, for finance receivables for which there is evidence of impairment, we may measure impairment based on the loan’s observable market price, or the fair value of the underlying collateral if the loan is collateral dependent.The fair values of impaired finance receivables based on the collateral value or market prices where available are reported at fair value on a nonrecurring basis.We may consider additional adjustments to reflect current market conditions in estimating fair value. 12 TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 2 – Fair Value Measurements (Continued) The following table summarizes our financial assets and financial liabilities measured at fair value on a recurring basis as of December 31, 2011 and March 31, 2011, by level within the fair value hierarchy.Financial assets and financial liabilities are classified in their entirety based on the lowest level of input that is significant to the fair value measurement. In instances where we meet the accounting guidance for set-off criteria, we elect to net derivative assets and derivative liabilities and the related cash collateral received and paid when legally enforceable master netting agreements exist. As of December 31, 2011 Fair value measurements on a recurring basis Counterparty Fair (Dollars in millions) Level 1 Level 2 Level 3 netting & collateral value Cash equivalents $ $ - $ - $ - $ Available-for-sale securities: Debt instruments: U.S. government and agency obligations 30 47 - - 77 Municipal debt securities - 19 - - 19 Certificates of deposit and commercial paper - - - Foreign government debt securities - 3 - - 3 Corporate debt securities - - - Mortgage-backed securities: U.S. government agency - - - Non-agency residential - 9 - - 9 Non-agency commercial - 26 - - 26 Asset-backed securities - 16 - - 16 Equity instruments: Fixed income mutual funds: Short-term sector fund - 38 - - 38 U.S. government sector fund - - - Municipal sector fund - 20 - - 20 Investment grade corporate sector fund - - - High-yield sector fund - 34 - - 34 Real return sector fund - - - Mortgage sector fund - - - Asset-backed securities sector fund - 40 - - 40 Emerging market sector fund - 58 - - 58 International sector fund - - - Equity mutual fund - - - Available-for-sale securities total - - Derivative assets: Foreign currency swaps - - Interest rate swaps - 11 - Counterparty netting and collateral - - - Derivative assets total - Assets at fair value Derivative liabilities: Foreign currency swaps - - Interest rate swaps - - - Counterparty netting and collateral - - - Derivative liabilities total - Embedded derivative liabilities - - - Liabilities at fair value - Net assets at fair value $ 13 TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 2 – Fair Value Measurements (Continued) As of March 31, 2011 Fair value measurements on a recurring basis Counterparty Fair (Dollars in millions) Level 1 Level 2 Level 3 netting & collateral value Cash equivalents $ $ - $ - $ - $ Available-for-sale securities: Debt instruments: U.S. government and agency obligations 37 58 - - 95 Municipal debt securities - 15 - - 15 Certificates of deposit and commercial paper - - - Foreign government debt securities - 5 - - 5 Corporate debt securities - - - Mortgage-backed securities: U.S. government agency - 78 - - 78 Non-agency residential - 8 - - 8 Non-agency commercial - 17 - - 17 Asset-backed securities - 22 - - 22 Equity instruments: Fixed income mutual funds: Short-term sector fund - 39 - - 39 U.S. government sector fund - - - Municipal sector fund - 18 - - 18 Investment grade corporate sector fund - - - High-yield sector fund - 35 - - 35 Real return sector fund - 76 - - 76 Mortgage sector fund - - - Asset-backed securities sector fund - 39 - - 39 Emerging market sector fund - 58 - - 58 International sector fund - - - Equity mutual fund - - - Available-for-sale securities total - - Derivative assets: Foreign currency swaps - - Interest rate swaps - 20 - Counterparty netting and collateral - - - Derivative assets total - Embedded derivative assets - - 1 - 1 Assets at fair value Derivative liabilities: Foreign currency swaps - - Interest rate caps - - - Interest rate swaps - - Counterparty netting and collateral - - - Derivative liabilities total - Embedded derivative liabilities - - - Liabilities at fair value - Net assets at fair value $ $ $ 75 $ $ 14 TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 2 – Fair Value Measurements (Continued) As of December 31, 2011, derivative assets were reduced by a counterparty credit valuation adjustment of $27 million and derivative liabilities were reduced by a non-performance credit valuation adjustment of $1 million. As of March 31, 2011, derivative assets were reduced by a counterparty credit valuation adjustment of $12 million and derivative liabilities were reduced by a non-performance credit valuation adjustment of $1 million. The determination in classifying a financial instrument within Level 3 of the fair value hierarchy is based upon the significance of unobservable factors to the overall fair value measurement.Transfers in and out of Level 3 for the three and nine months ended December 31, 2011 and 2010 are recognized at the end of their respective reporting periods.There were no transfers between Level 1 and Level 2 securities during the three and nine months ended December 31, 2011 and 2010. The following tables summarize the reconciliation for all assets and liabilities measured at fair value on a recurring basis using significant unobservable inputs for the three and nine months ended December 31, 2011 and 2010: Three Months Ended December 31, 2011 Fair Value Measurements Using Significant Unobservable Inputs (Level 3) Derivative instruments, net Total Interest Foreign derivative rate currency Embedded assets (Dollars in millions) swaps swaps derivatives (liabilities) Fair value, October 1, 2011 $ 11 $ $ $ Total gains/(losses) Included in earnings 1 13 3 17 Included in other comprehensive income - Purchases, issuances, sales, and settlements Purchases - Issuances - Sales - Settlements - Transfers in to Level 3 - Transfers out of Level 3 - Fair value, December 31, 2011 $ 11 $ $ $ The amount of total gains or (losses) for the period included in earnings attributable to the change in unrealized gains or losses related to assets still held at the reporting date $ 1 $ 13 $ $ 9 15 TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 2 – Fair Value Measurements (Continued) Three Months Ended December 31, 2010 Fair Value Measurements Using Significant Unobservable Inputs (Level 3) Total net Available-for-sale assets securities Derivative instruments, net (liabilities) Non-agency commercial Available- Total mortgage- for-sale Interest Foreign derivative backed securities rate currency Embedded assets (Dollars in millions) securities total swaps swaps derivatives (liabilities) Fair value, October 1, 2010 $ - $ - $ 20 $ $ $ 96 $ 96 Total gains/(losses) Included in earnings - - 12 1 1 Included in other comprehensive income - Purchases, issuances, sales, and settlements Purchases 1 1 - 1 Issuances - Sales - Settlements - - - Transfers in to Level 3 - Transfers out of Level 3 - Fair value, December 31, 2010 $ 1 $ 1 $ 12 $ $ $ 68 $ 69 The amount of total gains or (losses) for the period included in earnings attributable to the change in unrealized gains or losses related to assets still held at the reporting date $ $ 14 $ $ 3 $ 3 16 TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 2 – Fair Value Measurements (Continued) Nine Months Ended December 31, 2011 Fair Value Measurements Using Significant Unobservable Inputs (Level 3) Derivative instruments, net Total Interest Foreign derivative rate currency Embedded assets (Dollars in millions) swaps swaps derivatives (liabilities) Fair value, April 1, 2011 $ 17 $ $ $ 75 Total gains/(losses) Included in earnings 8 89 9 Included in other comprehensive income - Purchases, issuances, sales, and settlements Purchases - Issuances - Sales - Settlements - Transfers in to Level 3 - Transfers out of Level 3 1 - - Fair value, December 31, 2011 $ 11 $ $ $ The amount of total gains or (losses) for the period included in earnings attributable to the change in unrealized gains or losses related to assets still held at the reporting date $ 5 $ 88 $ $ 80 17 TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 2 – Fair Value Measurements (Continued) Nine Months Ended December 31, 2010 Fair Value Measurements Using Significant Unobservable Inputs (Level 3) Total net Available-for-sale assets securities Derivative instruments, net (liabilities) Non-agency commercial Available- Total mortgage- Asset- for-sale Interest Foreign derivative backed backed securities rate currency Embedded assets (Dollars in millions) securities securities total swaps swaps derivatives (liabilities) Fair value, April 1,2010 $ - $ 3 $ 3 $ 16 $ 69 $ $ 55 $ 58 Total gains/(losses) Included in earnings - - - 67 Included in other comprehensive income - Purchases, issuances, sales, and settlements Purchases 1 - 1 - 1 Issuances - Sales - Settlements - Transfers in to Level 3 - Transfers out of Level 3 - - Fair value, December 31, 2010 $ 1 $ - $ 1 $ 12 $ $ $ 68 $ 69 The amount of total gains or (losses) for the period included in earnings attributable to the change in unrealized gains or losses related to assets still held at the reporting date $ 13 $ Significant Changes to Level 3 Assets During the Period Level 3 net assets, reported at fair value on a recurring basis increased $74 million and $4 million for the first nine months and third quarter of fiscal 2012.The increase is primarily attributable to an increase in the fair value of derivative assets, specifically foreign currency derivatives, due to the strengthening of the Japanese yen against the U.S. dollar during the first nine months of the fiscal year ending March 31, 2012. 18 TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 2 – Fair Value Measurements (Continued) Assets Measured at Fair Value on a Nonrecurring Basis Certain assets are not measured at fair value on a recurring basis but are subject to fair value adjustments only in certain circumstances, for example, when there is evidence of impairment.For these assets, we disclose the fair value on a nonrecurring basis and any changes in fair value during the reporting period.Fair value measurements on a nonrecurring basis consisted of Level 3 net finance receivables within the dealer products portfolio segment individually evaluated for impairment of $155 million and $191 million as of December 31, 2011 and March 31, 2011, respectively.The methods used to estimate the fair value of the underlying collateral depends on the specific class of finance receivable.For finance receivables within the wholesale class of finance receivables, the collateral value is generally based on wholesale market value or liquidation value for new and used vehicles.For finance receivables within the real estate class of finance receivables, the collateral value is generally based on appraisals from internal or external valuation sources.For finance receivables within the working capital class of finance receivables, the collateral value is generally based on the expected liquidation value of the underlying dealership assets. Nonrecurring Fair Value Changes The total change in fair value of financial instruments measured at fair value on a nonrecurring basis for which a fair value adjustment has been included in the Consolidated Statement of Income consisted of a gain on net finance receivables within the dealer products portfolio segment individually evaluated for impairment of $19 million and $4 million for the first nine months and third quarter of fiscal 2012 and $22 million for the first nine months of fiscal 2011.There was no corresponding gain or loss for the third quarter of fiscal 2011. 19 TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 3 - Fair Value of Financial Instruments The accounting guidance for financial instruments requires disclosure of the estimated fair value of certain financial instruments as well as the methods and significant assumptions used to estimate their fair value.Financial instruments that are within the scope of this accounting guidance are included in the table below. The following is a description of financial instruments for which the ending balances as of December 31, 2011 and March 31, 2011 are not carried at fair value in their entirety on the Consolidated Balance Sheet. Finance Receivables Finance receivables primarily consist of retail and dealer loans. The fair value of finance receivables is generally determined by valuing expected discounted cash flows. We estimate cash flows expected to be collected using contractual principal and interest cash flows adjusted for specific factors, such as prepayments, default rates, loss severity, credit scores, and collateral type. A securitization model is used for valuing retail loans, and utilizes quoted secondary market rates if available, or estimated market rates that incorporate management's best estimate of investor assumptions about the portfolio. For dealer loans, we generally use a discounted cash flow model based on market rates for equivalent portfolio bond ratings. Commercial Paper The carrying value of commercial paper issued is assumed to approximate fair value due to its short duration and generally negligible credit risk.We validate this assumption using quoted market prices where available. Unsecured Notes and Loans Payable We use quoted market prices for debt when available.Where quoted market prices are unavailable, fair value is estimated based on current market rates and credit spreads for debt with similar maturities. 20 TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 3 - Fair Value of Financial Instruments (Continued) Secured Notes and Loans Payable Fair value is estimated based on current market rates and credit spreads for debt with similar maturities.We also use internal assumptions, including prepayment speeds and expected credit losses on the underlying securitized assets, to estimate the timing of cash flows to be paid on these instruments. The carrying value and estimated fair value of certain financial instruments at December 31, 2011 and March 31, 2011 were as follows: December 31, 2011 March 31, 2011 Carrying Carrying (Dollars in millions) value Fair value value Fair value Financial assets Finance receivables, net $ Financial liabilities Commercial paper $ Unsecured notes and loans payable $ Secured notes and loans payable $ Finance receivables are presented net of deferred costs, unearned income and the allowance for credit losses; the amount excludes related party transactions of $39 million at both December 31, 2011 and March 31, 2011 and direct finance leases of $209 million and $237 million at December 31, 2011 and March 31, 2011, respectively. The carrying value of unsecured notes and loans payable represents the sum of unsecured notes and loans payable and carrying value adjustment.Also included in unsecured notes and loans payable is $4.3 billion and $4.2 billion of loans payable to affiliates at December 31, 2011 and March 31, 2011, respectively, that are carried at amounts that approximate fair value. 21 TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 4 – Investments in Marketable Securities We classify all of our investments in marketable securities as available-for-sale (“AFS”).The amortized cost and estimated fair value of investments in marketable securities and related unrealized gains and losses were as follows: December 31, 2011 Amortized Unrealized Unrealized Fair (Dollars in millions) cost gains losses value Available-for-sale securities: Debt instruments: U.S. government and agency obligations $ 75 $ 2 $ - $ 77 Municipal debt securities 17 2 - 19 Certificates of deposit and commercial paper - Foreign government debt securities 3 - - 3 Corporate debt securities 6 Mortgage-backed securities: U.S. government agency 5 - Non-agency residential 9 - - 9 Non-agency commercial 25 1 - 26 Asset-backed securities 16 - - 16 Equity instruments: Fixed income mutual funds: Short-term sector fund 39 - 38 U.S. government sector fund - Municipal sector fund 18 2 - 20 Investment grade corporate sector fund 21 - High-yield sector fund 30 4 - 34 Real return sector fund 2 - Mortgage sector fund - Asset-backed securities sector fund 37 3 - 40 Emerging market sector fund 60 1 58 International sector fund 20 - Equity mutual fund - Total investments in marketable securities $ 22 TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 4 – Investments in Marketable Securities (Continued) March 31, 2011 Amortized Unrealized Unrealized Fair (Dollars in millions) cost gains losses value Available-for-sale securities: Debt instruments: U.S. government and agency obligations $ 96 $ 1 $ $ 95 Municipal debt securities 15 - - 15 Certificates of deposit and commercial paper 1 - Foreign government debt securities 5 - - 5 Corporate debt securities 5 - Mortgage-backed securities: U.S. government agency 77 2 78 Non-agency residential 7 1 - 8 Non-agency commercial 17 - - 17 Asset-backed securities 22 - - 22 Equity instruments: Fixed income mutual funds: Short-term sector fund 37 2 - 39 U.S. government sector fund - Municipal sector fund 18 - - 18 Investment grade corporate sector fund 38 - High-yield sector fund 27 8 - 35 Real return sector fund 77 - 76 Mortgage sector fund - Asset-backed securities sector fund 34 5 - 39 Emerging market sector fund 56 2 - 58 International sector fund 2 Equity mutual fund - Total investments in marketable securities $ 23 TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 4 – Investments in Marketable Securities (Continued) The fixed income mutual funds include investments in funds that are privately placed.The total fair value of our investments in such funds was $1.7 billion and $1.8 billion at December 31, 2011 and March 31, 2011.For each fund, cash redemption limits may apply to each 90 day period. OTTI Securities For the three and nine months ended December 31, 2011, unrealized losses for AFS debt securities deemed to be other-than-temporarily impaired were recognized in investment and other income, net and were not material to our Consolidated Statement of Income.For the three and nine months ended December 31, 2010 there were no AFS debt or equity securities deemed to be other-than-temporarily impaired. Unrealized Losses on Securities The following table presents the fair value and gross unrealized losses of investments in marketable securities that had been in a continuous unrealized loss position for less than twelve consecutive months.These unrealized losses are recorded in Accumulated Other Comprehensive Income: Less than 12 months as of December 31, 2011 March 31, 2011 Fair Unrealized Fair Unrealized (Dollars in millions) value losses value losses Available-for-sale securities: Debt instruments: Corporate debt securities $ 34 $ $ - $ - Certificates of deposits & commercial paper - - U.S. government and agency obligations - - 55 U.S. government agency mortgage- backed securities - - 38 Equity instruments: U.S. government sector fund Short-term sector fund 31 - - Real return sector fund - - 76 Mortgage sector fund Emerging market sector fund 47 - - International sector fund - - Total investments in marketable securities $ At December 31, 2011 and March 31, 2011, total gross unrealized loss and fair value of investments that had been in a continuous unrealized loss position for 12 consecutive months or more were not material to our Consolidated Balance Sheet. 24 TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 4 – Investments in Marketable Securities (Continued) Contractual Maturities and Yields The contractual maturities of investments in marketable securities at December 31, 2011 are summarized in the following table.Prepayments may cause actual maturities to differ from scheduled maturities. Due in 1 Year or Due after 1 Year Due after 5 Years Less through 5 Years through 10 Years Due after 10 Years Total (Dollars in millions) Amount Yield Amount Yield Amount Yield Amount Yield Amount Yield Fair Value of Available-for-Sale Securities: Debt instruments: U.S. government and agency obligations $ 8 % $ - - % $ 68 % $ 1 % $ 77 % Municipal debt securities - 19 19 Certificates of deposit and commercial paper - Foreign government debt securities - - 3 - 3 Corporate debt securities 8 62 51 10 Mortgage-backed securities: U.S. government agency - 5 Non-agency residential - 9 9 Non-agency commercial - - 3 1 22 26 Asset-backed securities - - 7 3 6 16 Debt instruments total 75 Equity instruments: Fixed income mutual funds Equity mutual fund Equity instruments total - Total fair value $ % $ 75 % $ % $ % $ % Total amortized cost $ $ 74 $ $ $ Yields are based on the amortized cost balances of securities held at December 31, 2011.Yields are derived by aggregating the monthly result of interest and dividend income (including the effect of related amortization of premiums and accretion of discounts) divided by amortized cost.Equity instruments do not have a stated maturity date. Securities on Deposit In accordance with statutory requirements, we had on deposit with state insurance authorities U.S. debt securities with amortized cost and fair value of $6 million at both December 31, 2011 and March 31, 2011. Realized Gains and Losses on Sales of AFS Securities Realized gains from the sale of AFS securities were $14 million and $2 million for the first nine months and third quarter of fiscal 2012, compared to gains of $58 million and $11 million for the same periods in fiscal 2011.Realized losses from the sale of AFS securities were $41 million and $6 million for the first nine months and third quarter of fiscal 2012, compared to $18 million and $2 million for the same periods in fiscal 2011. 25 TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 5 – Finance Receivables, Net Finance receivables, net consist of retail and dealer accounts including accrued interest and deferred costs, less the allowance for credit losses and unearned income.Pledged retail receivables represent retail loan receivables that have been sold for legal purposes to securitization trusts but continue to be included in our consolidated financial statements.Cash flows from these receivables are available only for the repayment of debt issued by these trusts and other obligations arising from the securitization transactions.They are not available for payment of our other obligations or to satisfy claims of our other creditors. (Dollars in millions) December 31, 2011 March 31, 2011 Retail receivables $ $ Pledged retail receivables Dealer financing Recorded investment Deferred origination costs Unearned income Allowance for credit losses Retail and pledged retail receivables Dealer financing Total allowance for credit losses Finance receivables, net $ $ Finance receivables, net presented in the previous table includes direct finance leases of $209 million and $237 million at December 31, 2011 and March 31, 2011, respectively. Credit Quality Indicators We are exposed to credit risk on our finance receivables. Credit risk is the risk of loss arising from the failure of customers or dealers to meet the terms of their contracts with us or otherwise fail to perform as agreed. Homogeneous Portfolio Segments While we use various credit quality metrics to develop our allowance for credit losses on the retail loan and commercial portfolio segments, we primarily utilize the aging of the individual accounts to monitor the credit quality of these finance receivables.Based on our experience, the payment status of borrowers is the strongest indication of the credit quality of the underlying receivables.Payment status also affects charge-offs. Individual borrower accounts for each of the two classes of finance receivables within the homogeneous portfolio segment (retail and commercial loans) are segregated into one of four aging categories based on the number of days outstanding.The aging for each class of finance receivables is updated quarterly. 26 TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 5 – Finance Receivables, Net (Continued) Dealer Products Portfolio Segment For the three classes of finance receivables within the dealer products portfolio segment (wholesale, real estate and working capital), all loans outstanding to an individual dealer, affiliated entity or dealership group are aggregated and evaluated collectively by dealer or dealership group.This reflects the interconnected nature of financing provided to our individual dealer, affiliated entities and dealer group customers. When assessing the credit quality of the finance receivables within the dealer products portfolio segment, we segregate the finance receivables account balances into four distinct credit quality indicators based on internal risk assessments. The internal risk assessments for all finance receivables within the dealer products portfolio segment are updated on a monthly basis. The four credit quality indicators are: · Performing – Account not classified as either Credit Watch, At Risk or Default. · Credit Watch – Account designated for elevated attention. · At Risk – Account where there is a probability that default exists based on qualitative and quantitative factors. · Default – Account is not currently meeting contractual obligations or we have temporarily waived certain contractual requirements. The tables below show the recorded investment for each credit quality indicator by class of finance receivable as of December 31, 2011 and March 31, 2011: Retail Loan Commercial (Dollars in millions) December 31, March 31, 2011 December 31, March 31, 2011 Aging of finance receivables: Current $ 30-59 days past due 13 15 60-89 days past due 4 5 90 days past due 47 39 1 1 Total $ Wholesale Real Estate Working Capital (Dollars in millions) December 31, March 31, 2011 December 31, March 31, 2011 December 31, March 31, 2011 Credit quality indicators: Performing $ Credit Watch 91 At Risk 50 78 4 13 Default 4 10 - 11 5 8 Total $ 27 TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 5 – Finance Receivables, Net (Continued) Impaired Finance Receivables The following table summarizes the information related to our recorded investment in impaired loans by class of finance receivable as of December 31, 2011 and March 31, 2011: Individually Evaluated Recorded Investment Unpaid Principal Balance Allowance December 31, March 31, December 31, March 31, December 31, March 31, (Dollars in millions) 2011 1 2011 1 Impaired account balances individually evaluated for impairment with an allowance: Wholesale $ 12 $ 19 $ 12 $ 19 $ 1 $ 3 Real estate 40 50 Working capital 8 18 8 18 7 14 Total $ 48 $ 67 Impaired account balances individually evaluated for impairment without an allowance: Wholesale $ 38 $ 62 $ 38 $ 62 Real estate 3 - 3 - Working capital 1 3 1 3 Total $ 42 $ 65 $ 42 $ 65 Impaired account balances aggregated and evaluated for impairment: Retail loan $ Commercial 1 3 1 3 Total $ Total impaired account balances: Retail loan $ Commercial 1 3 1 3 Wholesale 50 81 50 81 Real estate Working capital 9 21 9 21 Total $ 1Prior period amounts have been reclassified to conform to the current period presentation. As of December 31, 2011 and March 31, 2011, all impaired finance receivables within the dealer products portfolio segment were on nonaccrual status and there were no charge-offs against the allowance for credit losses; therefore, the recorded investment in these finance receivables is equal to the unpaid principal balance. 28 TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 5 – Finance Receivables, Net (Continued) The following table summarizes the average recorded investment in impaired loans and the related interest income recognized by class of finance receivable for the three and nine months ended December 31, 2011 and 2010: Average Recorded Investment Interest Income Recognized Three Months Ended December 31, Nine Months Ended December 31, Three Months Ended December 31, Nine Months Ended December 31, (Dollars in millions) Impaired account balances individually evaluated for impairment with an allowance: Wholesale $ 11 $ 18 $ 11 $ 18 $ - $ - $ - $ 1 Real estate 1 2 4 4 Working capital 8 15 8 14 - Total $ 1 $ 2 $ 4 $ 5 Impaired account balances individually evaluated for impairment without an allowance: Wholesale $ 37 $ 47 $ 39 $ 47 $ - $ 1 $ 1 $ 2 Real estate 2 2 2 2 - Working capital 1 3 1 3 - Total $ 40 $ 52 $ 42 $ 52 $ - $ 1 $ 1 $ 2 Impaired account balances aggregated and evaluated for impairment: Retail loan $ 12 $ 12 $ 36 $ 38 Commercial 1 4 1 5 - Total $ 12 $ 12 $ 36 $ 38 Total impaired account balances: Retail loan $ 12 $ 12 $ 36 $ 38 Commercial 1 4 1 5 - Wholesale 48 65 50 65 - 1 1 3 Real estate 1 2 4 4 Working capital 9 18 9 17 - Total $ 13 $ 15 $ 41 $ 45 1Prior period amounts have been reclassified to conform to the current period presentation. 29 TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 5 – Finance Receivables, Net (Continued) Troubled Debt Restructuring For accounts not under bankruptcy protection, the amount of finance receivables modified as a troubled debt restructuring during the three and nine months ended December 31, 2011 is not significant for each class of finance receivables.Troubled debt restructurings for these accounts within the retail loan class of finance receivables are comprised exclusively of contract term extensions that reduce the monthly payment due from the customer, while accounts within the commercial class of finance receivables may consist of contract term extensions, interest rate adjustments, or a combination of the two.For the three classes of finance receivables within the dealer products portfolio segment, troubled debt restructurings may include contract term extensions, interest rate adjustments, waivers of loan covenants, or any combination of the three.No troubled debt restructurings of accounts not under bankruptcy protection included forgiveness of principal during the three and nine months ended December 31, 2011. We recognize finance receivables under bankruptcy protection within the retail loan and commercial classes as troubled debt restructurings as of the date we receive notice of a customer filing for bankruptcy protection regardless of the ultimate outcome of the bankruptcy proceedings.The bankruptcy court may impose modifications as part of the proceedings, including interest rate adjustments and forgiveness of principal.For the three and nine months ended December 31, 2011, the financial impact of troubled debt restructurings related to accounts under bankruptcy protection was not significant to our Consolidated Statement of Income and Consolidated Balance Sheet. Payment Defaults Finance receivables modified as troubled debt restructurings for which there was a payment default during either the three or nine months ended December 31, 2011, and for which the modification occurred within twelve months of the payment default, were not significant for all classes of such receivables. 30 TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 6 – Investments in Operating Leases, Net Investments in operating leases, net consisted of the following: (Dollars in millions) December 31, 2011 March 31, 2011 Vehicles $ $ Equipment and other Deferred origination fees Deferred income Accumulated depreciation Allowance for credit losses Investments in operating leases, net $ $ 31 TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 7 – Allowance for Credit Losses The following table provides information related to our allowance for credit losses on finance receivables and investments in operating leases: Three Months Ended Nine Months Ended December 31, December 31, (Dollars in millions) Allowance for credit losses at beginning of period $ Provision for credit losses 56 Charge-offs, net of recoveries Allowance for credit losses at end of period $ Charge-offs are shown net of $21 million and $99 million of recoveries for the three and nine months ended December 31, 2011, respectively, and $32 million and $105 million of recoveries for the three and nine months ended December 31, 2010, respectively. 32 TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 7 – Allowance for Credit Losses (Continued) Allowance for Credit Losses and Recorded Investment in Finance Receivables by Portfolio Segment The following tables provide information related to our allowance for credit losses and recorded investment in finance receivables by portfolio segment for the three and nine months ended December 31, 2011 and 2010: For the Three and Nine Months Ended December 31, 2011 (Dollars in millions) Retail Loan Commercial Dealer Products Total Allowance for Credit Losses for Finance Receivables: Beginning balance, October 1, 2011 $ $ 11 $ $ Charge-offs - Recoveries 17 2 - 19 Provisions 53 48 Ending balance, December 31, 2011 $ $ 9 $ $ Beginning balance, April 1, 2011 $ $ 18 $ $ Charge-offs - $ Recoveries 80 4 - 84 Provisions Ending balance, December 31, 2011 $ $ 9 $ $ Ending balance: Individually evaluated for impairment $ - $ - $ 48 $ 48 Ending balance: Collectively evaluated for impairment $ $ 9 $ 74 $ Gross Finance Receivables: Ending balance, December 31, 2011 $ Ending balance: Individually evaluated for impairment $ - $ - $ $ Ending balance: Collectively evaluated for impairment $ Included in the ending balance of gross finance receivables collectively evaluated for impairment is approximately $537 million and $1 million of finance receivables within the retail loan and commercial portfolio segments, respectively, that are specifically identified as impaired.These amounts are aggregated with their respective portfolio segments when determining the allowance for credit losses as of December 31, 2011, as they are deemed to be insignificant for individual evaluation. 33 TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 7 – Allowance for Credit Losses (Continued) For the Three and Nine Months Ended December 31, 2010 (Dollars in millions) Retail Loan1 Commercial1 Dealer Products1 Total1 Allowance for Credit Losses for Finance Receivables: Beginning balance, October 1, 2010 $ $ 27 $ $ Charge-offs - Recoveries 22 3 - 25 Provisions 1 Ending balance, December 31, 2010 $ $ 19 $ $ Beginning balance, April 1, 2010 $ $ 33 $ $ Charge-offs - $ Recoveries 76 5 - 81 Provisions Ending balance, December 31, 2010 $ $ 19 $ $ Ending balance: Individually evaluated for impairment $ - $ - $ 69 $ 69 Ending balance: Collectively evaluated for impairment $ $ 19 $ 79 $ Gross Finance Receivables:1 Ending balance, December 31, 2010 $ Ending balance: Individually evaluated for impairment $ - $ - $ $ Ending balance: Collectively evaluated for impairment $ 1Prior period amounts have been reclassified to conform to the current period presentation. Included in the ending balance of gross finance receivables collectively evaluated for impairment is approximately $596 million and $3 million of finance receivables within the retail loan and commercial portfolio segments, respectively, that are specifically identified as impaired.These amounts are aggregated with their respective portfolio segments when determining the allowance for credit losses as of December 31, 2010, as they are deemed to be insignificant for individual evaluation. 34 TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 7 – Allowance for Credit Losses (Continued) Past Due Finance Receivables and Investments in Operating Leases (Dollars in millions) December 31, 2011 March 31, 2011 Aggregate balances 60 or more days past due Finance receivables $ $ Operating leases 50 43 Total $ $ Substantially all retail, direct finance lease, and operating lease receivables do not involve recourse to the dealer in the event of customer default.Finance and operating lease receivables 60 or more days past due include accounts in bankruptcy and exclude accounts for which vehicles have been repossessed. Past Due Finance Receivables by Class The following tables summarize the aging of finance receivables by class as of December 31, 2011 and March 31, 2011 for finance receivables that are past due: (Dollars in millions) 30 - 59 Days Past Due 60 - 89 Days Past Due 90 Days Past Due Total Past Due Current Total Finance Receivables Carrying Amount 90 Days Past Due and Accruing As of December 31, 2011 Retail Loan $ $ $ 47 $ 47 Commercial 13 4 1 18 1 Wholesale - Real estate - 1 1 2 1 Working capital - Total $ $ $ 49 $ 49 (Dollars in millions) 30 - 59 Days Past Due 60 - 89 Days Past Due 90 Days Past Due Total Past Due Current Total Finance Receivables Carrying Amount 90 Days Past due and Accruing As of March 31, 2011 Retail Loan $ $ $ 39 $ 39 Commercial 15 5 1 21 1 Wholesale 24 4 - 28 - Real estate 4 - - 4 - Working capital 1 - - 1 - Total $ $ $ 40 $ 40 35 TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 8 – Derivatives, Hedging Activities and Interest Expense Derivative Instruments We use derivatives as part of our risk management strategy to hedge against changes in interest rate and foreign currency risks.We manage these risks by entering into derivative transactions with the intent to minimize fluctuations in earnings, cash flows and fair value adjustments of assets and liabilities caused by market volatility.We enter into derivatives for risk management purposes only, and our use of derivatives is limited to the management of interest rate and foreign currency risks. Our derivative activities are authorized and monitored by our Asset-Liability Committee, which provides a framework for financial controls and governance to manage market risks.We use internal models for analyzing and incorporating data from internal and external sources in developing various hedging strategies.We incorporate the resulting hedging strategies into our overall risk management strategies. Our approach to asset-liability management involves hedging our risk exposures so that changes in interest rates have a limited effect on our net interest margin and cash flows.Our liabilities consist mainly of fixed and floating rate debt, denominated in various currencies, which we issue in the global capital markets, while our assets consist primarily of U.S. dollar denominated, fixed rate receivables.We enter into interest rate swaps, foreign currency swaps and foreign currency forwards to hedge the interest rate and foreign currency risks that result from the different characteristics of our assets and liabilities.Our resulting asset liability profile is consistent with the overall risk management strategy directed by the Asset-Liability Committee.Gains and losses on these derivatives are recorded in interest expense. Credit Risk Related Contingent Features Certain of our derivative contracts are governed by International Swaps and Derivatives Association (“ISDA”) Master Agreements.Substantially all of these ISDA Master Agreements contain reciprocal ratings triggers providing either party with an option to terminate the agreement at market value in the event of a ratings downgrade of the other party below a specified threshold.These agreements require the transfer of collateral on either a monthly or daily basis depending on the counterparty.Agreements which require monthly collateral exchanges contain provisions that lower the threshold at which that party would be required to post collateral to the other party upon specified downgrades in a party’s credit rating.Under our agreements, which require daily transfers, the threshold for collateral transfers is zero. The aggregate fair value of derivative instruments that contain credit risk related contingent features that were in a net liability position at December 31, 2011 was $39 million, excluding embedded derivatives and adjustments made for our own non-performance risk. In the normal course of business, we posted $24 million of collateral with counterparties with which we were in a net liability position at December 31, 2011.If our credit ratings were to have declined to “A+”, we would not have been required to post any additional collateral.However, if our ratings were to have declined to “BBB+” or below, we would have been required to post $37 million of additional collateral to the counterparties with which we were in a liability position at December 31, 2011.In order to settle all derivative instruments that were in a net liability position at December 31, 2011, excluding embedded derivatives and adjustments made for our own non-performance risk, we would have been required to pay $39 million. 36 TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 8 - Derivatives, Hedging Activities and Interest Expense (Continued) Derivative Activity Impact on Financial Statements The table below shows the location and amount of derivatives at December 31, 2011 as reported in the Consolidated Balance Sheet: Hedge accounting Non-hedge Total derivatives accounting derivatives Notional Fair Notional Fair Notional Fair (Dollars in millions) value value value Other assets Interest rate swaps $ $ 63 $ Foreign currency swaps Total $ Counterparty netting Collateral held Carrying value of derivative contracts – Other assets $ Other liabilities Interest rate swaps $ - $ - $ Interest rate caps - - 50 - 50 - Foreign currency swaps 52 48 Embedded derivatives - - 43 43 Total $ $ 52 $ Counterparty netting Collateral posted Carrying value of derivative contracts – Other liabilities $ 81 37 TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 8 – Derivatives, Hedging Activities and Interest Expense (Continued) Derivative Activity Impact on Financial Statements The table below shows the location and amount of derivatives at March 31, 2011 as reported in the Consolidated Balance Sheet: Hedge accounting Non-hedge Total derivatives accounting derivatives Notional Fair Notional Fair Notional Fair (Dollars in millions) value value value Other Assets Interest rate swaps $ $ 54 $ Foreign currency swaps Embedded derivatives - - 10 1 10 1 Total $ Counterparty netting Collateral held Carrying value of derivative contracts – Other assets $ Other liabilities Interest rate swaps $ - $ - $ Interest rate caps - - 50 1 50 1 Foreign currency swaps 7 Embedded derivatives - - 52 52 Total $ Counterparty netting Collateral posted - Carrying value of derivative contracts – Other liabilities $ 38 TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 8 – Derivatives, Hedging Activities and Interest Expense (Continued) The following table summarizes the components of interest expense, including the location and amount of gains or losses on derivative instruments and related hedged items, for the three and nine months ended December 31, 2011 and 2010 as reported in our Consolidated Statement of Income: Three Months Ended Nine Months Ended December 31, December 31, (Dollars in millions) Interest expense on debt1 $ Interest expense on hedge accounting derivatives1 Interest expense on non-hedge accounting foreign currency swaps1 Interest expense on non-hedge accounting interest rate swaps1 Interest expense on debt and derivatives1 Loss (gain) on hedge accounting derivatives: Interest rate swaps2 5 13 Foreign currency swaps2 40 Loss (gain) on hedge accounting derivatives 31 Less hedged item:change in fair value of fixed rate debt Ineffectiveness related to hedge accounting derivatives2 - Loss (gain) from foreign currency transactions and non-hedge accounting derivatives: Loss (gain) on foreign currency transactions (Gain) on foreign currency swaps2 (Gain) loss oninterest rate swaps2 29 Total interest expense $ 1Amounts represent net interest settlements and changes in accruals. 2 Amounts exclude net interest settlements and changes in accruals. The following table summarizes the relative fair value allocation of derivative credit valuation adjustments within interest expense. Three Months Ended Nine Months Ended December 31, December 31, (Dollars in millions) Ineffectiveness related to hedge accounting derivatives $ 4 $ $ 9 $ 2 Loss on non-hedge accountingforeign currency swaps 3 3 8 Loss on non-hedge accounting interest rate swaps 1 - 3 2 Total credit valuation adjustment allocated to interest expense $ 1 $ 2 $ 15 $ 12 39 TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 9 – Other Assets and Other Liabilities Other assets and other liabilities consisted of the following: (Dollars in millions) December 31, 2011 March 31, 2011 Other assets: Notes receivable from affiliates $ $ Used vehicles held for sale Deferred charges Income taxes receivable - Derivative assets Other assets Total other assets $ $ Other liabilities: Unearned insurance premiums and contract revenues $ $ Derivative liabilities 81 Accounts payable and accrued expenses Deferred income Other liabilities Total other liabilities $ $ The change in used vehicles held for sale of $60 million and $22 million at December 31, 2011 and December 31, 2010, respectively, includes non-cash activity.The cash portion of the change is included in Investing Activities on the Consolidated Statement of Cash Flows. 40 TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 10 – Debt Debt and the related weighted average contractual interest rates are summarized as follows: Weighted average contractual interest rates December 31, March 31, December 31, March 31, (Dollars in millions) Commercial paper $ $ % % Unsecured notes and loans payable % % Secured notes and loans payable % % Carrying value adjustment Total debt $ $ % % The commercial paper balance includes unamortized premium or discount.Included in unsecured notes and loans payable are notes and loans denominated in various foreign currencies, unamortized premium or discount and the effects of foreign currency transaction gains and losses on non-hedged or de-designated foreign currency denominated notes and loans payable.At December 31, 2011 and March 31, 2011, the carrying value of these foreign currency notes payable was $22.0 billion and $27.0 billion, respectively.Concurrent with the issuance of these foreign currency unsecured notes, we entered into foreign currency swaps in the same notional amount to convert non-U.S. currency payments to U.S. dollar denominated payments. Additionally, the carrying value of our unsecured notes and loans payable at December 31, 2011 included $17.4 billion of unsecured floating rate debt with contractual interest rates ranging from 0 percent to 6.0 percent and $28.3 billion of unsecured fixed rate debt with contractual interest rates ranging from 0.5 percent to 9.4 percent.The carrying value of our unsecured notes and loans payable at March 31, 2011 included $14.1 billion of unsecured floating rate debt with contractual interest rates ranging from 0 percent to 6.0 percent and $32.6 billion of unsecured fixed rate debt with contractual interest rates ranging from 0.3 percent to 15.3 percent.Upon issuance of fixed rate notes, we generally elect to enter into interest rate swaps to convert fixed rate payments on notes to floating rate payments. Our secured notes and loans payable are denominated in U.S. dollars and consist of both fixed and variable rate debt with interest rates ranging from 0.5 percent to 1.9 percent at both December 31, 2011 and March 31, 2011.Secured notes and loans are issued by on-balance sheet securitization trusts, as further discussed in Note 11 – Variable Interest Entities.These notes are repayable only from collections on the underlying pledged receivables and related credit enhancements. The carrying value adjustment on debt represents the effects of fair value adjustments to debt in hedging relationships, accrued redemption premiums, and the unamortized fair value adjustments on the hedged item for terminated fair value hedge accounting relationships. As of December 31, 2011, our commercial paper had an average remaining maturity of 72 days, while our notes and loans payable mature on various dates through fiscal 2047.Weighted average contractual interest rates are calculated based on original notional or par value before consideration of premium or discount. 41 TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 11 – Variable Interest Entities We use one or more special purpose entities that are considered variable interest entities (“VIEs”) to issue asset-backed securities to third party bank-sponsored asset-backed securitization vehicles and to investors in securitization transactions.The securities issued by these VIEs are backed by the cash flows from finance receivables that have been transferred to the VIEs.Although the transferred finance receivables have been legally sold to the VIEs, we hold variable interests in the VIEs that could potentially be significant to the VIEs.We determined that we are the primary beneficiary of the securitization trusts because (i) our servicing responsibilities for the transferred receivables give us the power to direct the activities that most significantly impact the performance of the VIEs, and (ii) our variable interests in the VIEs give us the obligation to absorb losses and the right to receive residual returns that could potentially be significant. The assets of the consolidated securitization VIEs consisted of $9,911 million and $11,546 million in gross retail finance receivables at December 31, 2011 and March 31, 2011, respectively.Net retail finance receivables, after consideration of deferred origination costs, unearned income and allowance for credit losses, were $9,742 million and $11,317 million as of December 31, 2011 and March 31, 2011, respectively.In addition, TMCC held $598 million and $705 million in cash which represent collections from the underlying pledged receivables and certain reserve deposits held for the securitization trusts at December 31, 2011 and March 31, 2011, respectively.We classified this cash as restricted cash on our consolidated balance sheet.The liabilities of these consolidated VIEs consisted of $8,879 million and $10,626 million in secured debt, net of $548 million and $577 million of securities retained by TMCC, and $3 million and $3 million in other liabilities at December 31, 2011 and March 31, 2011.The assets of the VIEs and the restricted cash held by TMCC serve as the sole source of repayment for the asset-backed securities issued by these entities.Investors in the notes issued by the VIEs do not have recourse to TMCC’s general credit, with the exception of customary representation and warranty repurchase provisions and indemnities. As the primary beneficiary of these entities, we are exposed to credit, interest rate, and prepayment risk from the receivables transferred to the VIEs.However, our exposure to these risks did not change as a result of the transfer of the assets to the VIEs.We may also be exposed to interest rate risk arising from the secured notes issued by the VIEs. In addition, we entered into interest rate swaps with certain special purpose entities that issue variable rate debt.Under the terms of these swaps, the securitization trusts are obligated to pay TMCC a fixed rate of interest on certain payment dates in exchange for receiving a floating rate of interest on amounts equal to the outstanding balance of the secured debt.This arrangement enables the securitization trusts to mitigate the interest rate risk inherent in issuing variable rate debt that is secured by fixed rate retail finance receivables. The transfers of the receivables to the special purpose entities in our securitizations are considered to be sales for legal purposes.However, the securitized assets and the related debt remain on our Consolidated Balance Sheet.We recognize financing revenue on the pledged receivables and interest expense on the secured debt issued by the trusts.We also maintain an allowance for credit losses on the pledged receivables to cover probable credit losses estimated using a methodology consistent with that used for our non-securitized retail loan portfolio.The interest rate swaps between TMCC and the special purpose entities are considered intercompany transactions and therefore are eliminated in our consolidated financial statements. 42 TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 12 – Liquidity Facilities and Letters of Credit For additional liquidity purposes, we maintain syndicated bank credit facilities with certain banks. 364 Day Credit Agreement, Three Year Credit Agreement and Five Year Credit Agreement In March 2011, TMCC, its subsidiary Toyota Credit de Puerto Rico Corp. (“TCPR”), and other Toyota affiliates entered into a $5.0 billion 364 day syndicated bank credit facility pursuant to a 364 Day Credit Agreement, a $5.0 billion three year syndicated bank credit facility pursuant to a Three Year Credit Agreement, and a $3.0 billion five year syndicated bank credit facility pursuant to a Five Year Credit Agreement.The ability to make draws is subject to covenants and conditions customary in transactions of this nature, including negative pledge provisions, cross-default provisions and limitations on consolidations, mergers and sales of assets.These agreements may be used for general corporate purposes and none were drawn upon as of December 31, 2011 and March 31, 2011. Committed Revolving Asset-backed Commercial Paper Facility In January 2012, we renewed a 364 day revolving securitization facility with certain bank-sponsored asset-backed commercial paper conduits and other financial institutions (“funding agents”).Under the terms of this facility, the funding agents are contractually committed, at our option, to purchase eligible retail finance receivables from us and make advances up to a facility limit of $3.0 billion.At December 31, 2011, prior to the renewal, the facility limit was $4.0 billion.This revolving facility allows us to obtain term funding up to the renewal date.Any portion of the facility that is not renewed is repaid as the underlying assets amortize.As of December 31, 2011, approximately $2.8 billion of this facility was utilized, including $378 million obtained during the first nine months of fiscal 2012.We may obtain additional funding as we pay down the outstanding debt in conjunction with the amortization of transferred receivables, subject to having a sufficient amount of eligible receivables. Other Credit Agreements TMCC has additional bank credit facilities.As of December 31, 2011, TMCC has committed bank credit facilities of $1 billion that mature in fiscal 2013 and $650 million that mature in fiscal 2014.An uncommitted bank credit facility in the amount of $500 million matures in fiscal 2013.These agreements contain covenants and conditions customary in transactions of this nature, including negative pledge provisions, cross-default provisions and limitations on consolidations, mergers and sales of assets.These credit facilities were not drawn upon as of December 31, 2011 and March 31, 2011. We are in compliance with the covenants and conditions of the credit agreements described above. 43 TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 13 – Commitments and Contingencies Commitments and Guarantees We have entered into certain commitments and guarantees described below.The maximum amounts under these commitments and guarantees are summarized in the table below: Maximum commitment amount as of (Dollars in millions) December 31, 2011 March 31, 2011 Commitments: Credit facilities with vehicle and industrial equipment dealers $ $ Minimum lease commitments 80 90 Total commitments Guarantees and other contingencies: Guarantees of affiliate pollution control and solid waste disposalbonds Total commitments and guarantees $ $ Wholesale financing demand note facilities $ $ At December 31, 2011 and March 31, 2011, amounts outstanding under credit facilities with vehicle and industrial equipment dealers were $5.5 billion and $5.2 billion, respectively, and were recorded in Finance receivables, net in the Consolidated Balance Sheet.Minimum lease commitments include $46 million and $51 million in facilities lease commitments with affiliates at December 31, 2011 and March 31, 2011, respectively.Wholesale financing demand note facilities are not considered to be contractual commitments as they are not binding arrangements under which TMCC is required to perform.At December 31, 2011 and March 31, 2011, amounts outstanding under wholesale financing demand note facilities were $5.8 billion and $6.3 billion, respectively, and were recorded in Finance receivables, net in the Consolidated Balance Sheet. Commitments We provide fixed and variable rate credit facilities to vehicle and industrial equipment dealers.These credit facilities are typically used for facilities refurbishment, real estate purchases, and working capital requirements.These loans are generally collateralized with liens on real estate, and/or other dealership assets, as appropriate.We obtain a personal guarantee from the vehicle or industrial equipment dealer or a corporate guarantee from the dealership when deemed prudent.Although the loans are typically collateralized or guaranteed, the value of the underlying collateral or guarantees may not be sufficient to cover our exposure under such agreements.We price the credit facilities to reflect the credit risks assumed in entering into the credit facility.Amounts drawn under these facilities are periodically reviewed for collectability.We also provide financing to various multi-franchise dealer organizations, often as part of a lending consortium, for wholesale, working capital, real estate, and business acquisitions. 44 TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 13 – Commitments and Contingencies (Continued) We are party to a 15-year lease agreement, which expires in 2018, with Toyota Motor Sales, USA, Inc. (“TMS”) for our headquarters location in the TMS headquarters complex in Torrance, California.At December 31, 2011, minimum future commitments under lease agreements to which we are a lessee, including those under the agreement discussed above, are as follows: fiscal years ending March 31, 2012 - $4 million; 2013 - $18 million; 2014 - $15 million; 2015 - $12 million; 2016 - $11 million and thereafter - $20 million. Guarantees and Other Contingencies TMCC has guaranteed bond obligations totaling $100 million in principal that were issued by Putnam County, West Virginia and Gibson County, Indiana to finance the construction of pollution control facilities at manufacturing plants of certain TMCC affiliates.The bonds mature in the following fiscal years ending March 31: 2028 - $20 million; 2029 - $50 million; 2030 - $10 million; 2031 - $10 million; and 2032 - $10 million.TMCC would be required to perform under the guarantees in the event of non-payment on the bonds and other related obligations.TMCC is entitled to reimbursement by the affiliates for any amounts paid.TMCC receives an annual fee of $78,000 for guaranteeing such payments.TMCC has not been required to perform under any of these affiliate bond guarantees as of December 31, 2011 and March 31, 2011. Indemnification In the ordinary course of business, we enter into agreements containing indemnification provisions standard in the industry related to several types of transactions, including, but not limited to, debt funding, derivatives, securitization transactions, and our vendor and supplier agreements.Performance under these indemnities would occur upon a breach of the representations, warranties or covenants made or given, or a third party claim. In addition, we have agreed in certain debt and derivative issuances, and subject to certain exceptions, to gross-up payments due to third parties in the event that withholding tax is imposed on such payments.In addition, certain of our funding arrangements would require us to pay lenders for increased costs due to certain changes in laws or regulations.Due to the difficulty in predicting events which could cause a breach of the indemnification provisions or trigger a gross-up or other payment obligation, we are not able to estimate our maximum exposure to future payments that could result from claims made under such provisions.We have not made any material payments in the past as a result of these provisions, and as of December 31, 2011, we determined that it is not probable that we will be required to make any material payments in the future.As of December 31, 2011 and March 31, 2011, no amounts have been recorded under these indemnifications. 45 TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 13 – Commitments and Contingencies (Continued) Litigation Various legal actions, governmental proceedings and other claims are pending or may be instituted or asserted in the future against us with respect to matters arising in the ordinary course of business. Certain of these actions are or purport to be class action suits, seeking sizeable damages and/or changes in our business operations, policies and practices. Certain of these actions are similar to suits that have been filed against other financial institutions and captive finance companies. We perform periodic reviews of pending claims and actions to determine the probability of adverse verdicts and resulting amounts of liability.We establish accruals for legal claims when payments associated with the claims become probable and the costs can be reasonably estimated.When we are able, we also determine estimates of reasonably possible loss or range of loss, whether in excess of any related accrued liability or where there is no accrued liability.Given the inherent uncertainty associated with legal matters, the actual costs of resolving legal claims and associated costs of defense may be substantially higher or lower than the amounts for which accruals have been established.We believe, based on currently available information and established accruals, that the results of such proceedings, in the aggregate, will not have a material adverse effect on our consolidated financial condition and results of operations. 46 TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 14 – Income Taxes Our effective tax rate was 38 percent for the first nine months and third quarter of both fiscal 2012 and fiscal 2011.Our provision for income taxes for the first nine months of fiscal 2012 was $828 million compared to $909 million for the same period in fiscal 2011. This decrease in provision is consistent with the decrease in our income before tax for the first nine months of fiscal 2012 compared to the same period in fiscal 2011. Tax-Related Contingencies As of December 31, 2011, we remain under IRS examination for the fiscal years ended March 31, 2011 and March 31, 2012.The IRS examination for the fiscal years ended March 31, 2007 through March 31, 2009 was concluded in the fourth quarter of fiscal 2011 resulting in a refund of $105 million plus interest, received during the first quarter of fiscal 2012.The IRS examination for the fiscal year ended March 31, 2010 was concluded in the first quarter of fiscal 2012; there was no impact on our tax liability. We periodically review our uncertain tax positions. Our assessment is based on many factors including the ongoing IRS audits.For the quarter ended December 31, 2011, our assessment did not result in a material change in unrecognized tax benefits. Our deferred tax assets at December 31, 2011 were $2.4 billion compared to $2.5 billion at March 31, 2011, and were primarily due to the deferred deduction of allowance for credit losses and cumulative federal tax loss carryforwards that expire in varying amounts through fiscal year 2032. The total deferred tax liability at December 31, 2011, net of these deferred tax assets, was $5.2 billion compared with $4.4 billion at March 31, 2011.Realization with respect to the federal tax loss carryforwards is dependent on generating sufficient income prior to expiration of the loss carryforwards. Although realization is not assured, management believes it is more likely than not that the deferred tax assets will be realized. The amount of the deferred tax assets considered realizable could be reduced if management’s estimates change. 47 TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 15 – Related Party Transactions As of December 31, 2011, there were no material changes to our related party agreements or relationships as described in our fiscal 2011 Form 10-K, except as described below.The tables below summarize amounts included in our Consolidated Statement of Income and Consolidated Balance Sheet under various related party agreements or relationships: Three Months Ended Nine Months Ended December 31, December 31, (Dollars in millions) Net financing revenues: Manufacturers’ subvention support and other revenues $ Credit support fees incurred $ Foreign exchange loss on loans payable to affiliates $ Interest expense on loans payable to affiliates $ Insurance earned premiums and contract revenues: Affiliate insurance premiums and contract revenues $ 54 $ 47 $ $ Investments and other income, net: Interest earned on notes receivable from affiliates $ - $ 1 $ 1 $ 3 Expenses: Shared services charges and other expenses $ 16 $ 95 $ 50 $ Employee benefits expense $ - $ 5 $ 20 $ 20 1 Prior period amounts have been reclassified to conform to current period presentation. 48 TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 15 – Related Party Transactions (Continued) (Dollars in millions) December 31, 2011 March 31, 2011 Assets: Investments in marketable securities Investments in marketable securities $ 1 $ - Finance receivables, net Accounts receivable from affiliates $ 20 $ 18 Direct finance receivables from affiliates $ 4 $ 5 Notes receivable under home loan programs $ 19 $ 21 Deferred retail subvention income from affiliates $ $ Investments in operating leases, net Leases to affiliates $ 4 $ 5 Deferred lease subvention income from affiliates $ $ Other assets Notes receivable from affiliates $ $ Other receivables from affiliates $ $ Subvention support receivable from affiliates $ 77 $ Liabilities: Debt Loans payable to affiliates $ $ Other liabilities Unearned affiliate insurance premiums and contract revenues $ $ Accounts payable to affiliates $ $ Notes payable to affiliate $ 61 $ 61 Shareholder’s Equity: Dividends paid $ $ Stock based compensation
